Per Curiam.

The claim of the plaintiff for his brokerage is measured by a percentage of 1 per cent, on the price at which the property was taken on the exchange, but what this price was does not appear from the proofs. The trial court evidently assumed it to be $60,000, and rendered "judgment accordingly in favor of the plaintiff, but, as we have already stated, there was no evidence to support such assumption. The judgment must, therefore, be reversed.
Present: Beekmajj, P. J., Gildebsleeve and Giegebich, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.